Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-9 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,675,530. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-9 and 21-31 of the present application are recited in claims 1-14 of U.S. Patent No. 10,675,530 including “a storage box configured to store one or more packages of shuffled playing cards, each package of the one or more packages of shuffled playing cards including one or more decks of playing cards and including an ID code”, “one or more ID code readers configured to read each ID code of the one or more packages of shuffled playing cards stored at the storage box prior to use at a game table”, “a management control device including a memory configured to store each ID code of the one or more packages of shuffled playing cards stored at the storage box, and management control device configured to construct a database associated with the one or more packages of shuffled playing cards stored at the storage box and control the one or more ID code readers to read each ID code of the one or more packages of shuffled playing cards when: a package of shuffled playing cards is received by the storage box; or a package of shuffled playing cards is removed from the storage box”, “the management control device includes a time stamping device configured to; store a confirmation time of a verification of each ID code of the one or more packages of shuffled playing cards stored at the storage box and store a time when each ID code of the one or more packages of the shuffled playing cards are registered as an ID code corresponding to a removed package”, etc.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The patent to Walker (US 2011/0130185) discloses a management system for managing packages of shuffled playing cards. The patents to Bilyeu et al. (US 2007/0024449), PCT to Walker (WO 2009/126780 A2), PCT to Van Gurp (WO 00/71438) all disclose management systems for managing packages of shuffled playing cards.  
None of the cited references alone or in combination teach the claimed “a management control device including a memory configured to store each ID code of the one or more packages of shuffled playing cards stored at the storage box, the management control device configured to: construct a database associated with the one or more packages of shuffled playing cards stored at the storage box; and control the one or more ID code readers to read each ID code of the one or more packages of shuffled playing cards when: a package of shuffled playing cards is received by the storage box; or a package of shuffled playing cards is removed from the storage box” as recited in claim 1 and similarly recited in claim 27.
None of the cited references alone or in combination “storing, by a management device at a memory, each ID code of the one or more packages of shuffled playing cards stored at the storage box; and constructing, by the management device, a database corresponding to the one or more packages of shuffled playing cards stored at the storage box” as recited in claim 30.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl